Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102 and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102 and 103) or its application in selecting appropriate form paragraphs is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and/or the rationale supporting the rejection, would be the same under either status.  In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.

DETAILED ACTION

Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification mentioning the prior filed application(s) should be amended to indicate their issued status.  
Appropriate correction is required.

Claim Objections
Claims 1, 13, 15, and 19-20 are objected to because of the following informalities: the term “control logic” should be changed to “control logic circuit”.

Claim Rejections - 35 USC § 101
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9-20 of U.S. Patent No. 10,825,797.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the identified claims of U.S. Patent No. 10,825,797 recite the same features of the identified claims of the present application.  For example, the issued claim 9 recite that each voltage regulator module of the same design is a multi-phase voltage regulator module comprising a plurality of phase circuits providing corresponding outputs of different phase at a common output of the voltage regulator module and a control logic circuit configured for driving the plurality of phase circuits of the voltage regulator module, wherein the different phases of the outputs are the same for each voltage regulator module of the same design from the plurality of voltage regulator modules, as called for in claim 1 in the present application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,520,970 to Fletcher et al. (“Fletcher”).
With respect to claim 1, Fletcher discloses in Fig. 1 a device comprising: 
a semiconductor die (e.g., as discussed below), the semiconductor die having formed thereon a plurality of voltage regulator modules (e.g., 101 in Fig. 1 may be multiple regulated supplies 101 supplying to a single device 102a according to Col. 3 ll. 41-42) of the same design formed on a common semiconductor substrate, wherein each voltage regulator module (e.g., 102a) of the same design is a multi-phase voltage regulator module comprising a plurality of phase circuits (e.g., 201a-201d in Fig. 2) providing corresponding outputs of different phase at a common output (e.g., 204 in Fig. 2) of the voltage regulator module and control logic circuit (e.g., 206) configured for driving the plurality of phase circuits of the voltage regulator module, wherein the different phases (e.g., 201a-201d in Fig. 2) of the outputs are the same for each voltage regulator module (e.g., 101 in Fig. 1 may be multiple regulated supplies 101 supplying to a single device 102a according to Col. 3 ll. 41-42) of the same design from the plurality of voltage regulator modules.  The regulator 101 in Fig. 1 is fabricated on a separate chip from the chip in which the device 102a receiving the regulated voltage from 101 is formed in (Col. 4 ll. 41-44).  Fletcher fails to specifically disclose that the regulators 101 in Fig. 1 for a single device 102a (e.g., 101 in Fig. 1 may be multiple regulated supplies 101 supplying to a single device 102a according to Col. 3 ll. 41-42) are formed on a semiconductor die.  However, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that multiple circuits may be formed on a single die to save space/costs; an official notice of 
With respect to claim 2, the multi-phase voltage regulator module (e.g., 201a-201d in Fig. 2) comprises a plurality of inductors (e.g., each of 201a-201d in Fig. 2 is a phase in Fig. 3 which includes an inductor 306), with each inductor associated with a respective phase of the multi-phase regulator module.  
With respect to claim 3, Fletcher fails to disclose that the voltage regulator module (e.g., each of 201a-201d in Fig. 2) includes a plurality of conductive bumps forming an output of the voltage regulator module, wherein one of the voltage regulator modules has a defective phase, wherein the defective phase is disconnected from the output.  However, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that circuit components may have corresponding redundancy components and that in case of detection of a defective component, the defective component may be disconnected and the corresponding redundancy component may be connected instead; an official notice of the foregoing fact is hereby taken.  For example, US 5,408,131 to Khatri et al. (cited in an IDS) discloses in Col. 3 ll. 18-26 that a defective portion of a circuit module may be detected and disconnected using ion beam and that redundancy circuit is connected to repair.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to implement for the Fig. 2 circuit of 
With respect to claim 4, after the above modification of the Fig. 2 circuit of Fletcher to include a redundancy phase, Fletcher fails to disclose that the disconnecting step comprises removing the conductive bump associated with the inductor corresponding to the defective phase.  However, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that a defective component may be disconnected by removing a conductive bump; an official notice of the foregoing fact is hereby taken.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to implement the above discussed disconnection of a defective phase (e.g., each of 201a-201d in Fig. 2) in Fig. 2 circuit of Fletcher using the notoriously well-known conductive bump removal for performing a disconnection because the disconnection of the defective phase in Fig. 2 circuit of Fletcher requires a specific implementation in fabrication and the notoriously well-known method of removing a conductive bump to disconnect a defective component provides such a specific implementation.
With respect to claim 5, a first voltage regulator module (e.g., 101 in Fig. 1 may be multiple regulated supplies 101 supplying to a single device 102a according to Col. 3 ll. 41-42) from the plurality of voltage regulator modules is coupled to a first voltage domain to receive a first reference voltage (e.g., multiple regulated supplied may be 
With respect to claim 8, the plurality (e.g., by considering 201a-201b in Fig. 2 as one regulator and 201c-201d as another regulator) of voltage regulators modules of the same design operate together to provide a regulated voltage (e.g., 204) in response to a reference voltage (e.g., 207).  
With respect to claim 11, the common outputs of the voltage regulator modules (e.g., by considering 201a-201b in Fig. 2 as one regulator and 201c-201d as another regulator) are coupled together to provide the regulated voltage (e.g., 204).  
With respect to claim 20, the above discussion for claims 1-2 similarly applies.

Allowable Subject Matter
Claims 6-7, 9-10, and 12-19 would be allowable if (1) rewritten in independent form including all of the limitations of the base claim and any intervening claims and/or if the above-discussed claim objections are overcome and if (2) the ground of nonstatutory obviousness-type double patenting is overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG KIM/
Primary Examiner, Art Unit 2842